Exhibit 10.11

 

AMENDMENT NO. 3 TO LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 3004)

 

THIS AMENDMENT NO, 3 TO LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 3004) dated as
of August 28 , 2008 (“Amendment”) is executed by and between Banc of America
Leasing & Capital, LLC, (as successor by merger with Fleet Capital Corporation)
as lender (“Lender”), and Willis Lease Finance Corporation, as customer
(“Customer”).

 

RECITALS

 

WHEREAS, Lender and Customer entered into a certain Loan and Aircraft Security
Agreement (S/N 3004) dated as of October 29, 2004, which was recorded with the
Federal Aviation Administration (“FAA”) on November 30, 2004, and assigned
conveyance number M005128 (together with all exhibits annexes, riders and
schedules, as amended, including by the Amendments (as defined below), the
“Security Agreement”), regarding a certain Canadair Ltd. Model CL-600 2412
(Challenger 601-1A) aircraft bearing U.S. Registration Mark N45PH and
manufacturer’s serial number 3004 (the “Airframe”), Two (2) General Electric
Model CF-34-3A aircraft engines bearing manufacturer’s serial numbers 350110 and
350115, each of which engines has 550 or more rated takeoff horsepower or the
equivalent of such horsepower (collectively, the “Engines”) and certain other
property secured by the Security Agreement, all as more particularly described
in the Security Agreement (collectively with the Airframe and the Engines, the
“Aircraft”);

 

WHEREAS , Lender and Customer amended the Security Agreement (“Amendment No. 1”)
on December 29, 2004, to obtain Lender’s consent for an Aircraft Management and
Charter Agreement between TWC Aviation and Customer;

 

WHEREAS, Lender and Customer amended the Security Agreement (“Amendment No. 2”)
on February 14, 2007 wherein Lender consented to a reduction in the combined
liability insurance for bodily injury and property damage including passenger,
premises, contractual and war risk and allied perils coverage from
$200,000,000.00 to $150,000,000.00 for each occurrence. The Loan and Aircraft
Security Agreement and Amendments No. 1 and 2 are collectively referred to
herein as the Security Agreement;

 

WHEREAS, Customer has requested Lender make an additional loan for upgrades to
the Aircraft;

 

WHEREAS, this Amendment will bring the Security Agreement within the provisions
of the Cape Town Convention (as defined below); and

 

WHEREAS, the parties are entering into this Amendment to (i) amend the Security
Agreement for the additional loan and the aircraft upgrades, (ii) make the
Security Agreement compliant with the Cape Town Convention, and (iii) amend
certain terms and conditions of the Security Agreement, as and to the extent
provided in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.          Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein are defined in the Security Agreement (as amended by
this Amendment).

 

2.        Amendments.

 

a.                         The Security Agreement is amended by renumbering
Section 1.3 to 1.4.

 

b.                        Section 1 of the Security Agreement is amended by
replacing Section 1.3 “Prepayment” and inserting in lieu thereof the following:

 

1809570

(AMENDMENT)

 

--------------------------------------------------------------------------------


 

“1.3 Tranche 3 Loan. Subject to the terms and conditions of this Agreement,
Lender agrees to make a loan to Customer in the principal amount of
$1,031,436.00 set forth in Annex B hereto and designated as the Tranche 3 Loan
(the “Tranche 3 Loan”) on the Requested Advance Date (the “Tranche 3 Closing
Date”). The Customer’s obligation to repay the Tranche 3 Loan shall be evidenced
by a promissory note in substantially the same form as the Tranche 1 and 2
Notes, payable by Customer to the order of Lender in the original principal
amount of the Tranche 3 Loan (as amended, modified, restated, extended and
renewed from time to time, the “Tranche 3 Note”). The Tranche 3 Loan shall bear
interest and be repaid by Customer at the times and in the manner set forth in
the Tranche 3 Note. Unless sooner terminated pursuant to the provisions of this
Agreement, the obligation of Lender to make the Tranche 3 Loan hereunder shall
automatically terminate on September 1, 2008 without further action by, or
notice of any kind from Lender. The Tranche 1 Note, Tranche 2 Note and Tranche 3
Note are collectively referred to as the “Note” or “Notes”.”

 

c. The Security Agreement is amended by changing Section 1.4 to read Section 1.5
and adding the following at the end of the provision, “and the proceeds of the
Tranche 3 Loan to pay for Lender approved refurbishment and upgrades to the
Aircraft”.

 

d. The Security Agreement is amended by adding the Cape Town Rider attached
hereto and made a part hereof,

 

e.         The following definitions are added to Annex A to the Security
Agreement:

 

“Tranche 3 Note” shall mean that certain Promissory Note dated the date of this
Amendment, having a term which shall be coterminous with the then remaining term
of the Tranche 1 and Tranche 2 Notes, and in the amount set forth in Revised
Annex B to this Amendment.

 

f. The following definitions in Annex A to the Security Agreement are amended:

 

i.             The definition of “Applicable Law” is amended by adding, after
the word “Aircraft”, the words “the Cape Town Convention,”

 

ii.            The definition of “Liens” is amended by adding, after the word
“leaseholds” the words, “ any International Interests”.

 

iii.            The definition of “Loan Documents” is amended by adding, after
the words “Tranche 2 Note”, “Tranche 3 Note”.

 

iv.            The definition of “Loans” Is amended by adding to the end of the
sentence, “and the Tranche 3 Loan”.

 

g. Annex B of the Security Agreement is amended by replacing it in its entirety
with the Revised Annex B attached hereto and made a part hereof.

 

3.          Conditions Precedent to the Tranche 3 Loan: On or prior to the
Tranche 3 Closing Date and at least one full business Day prior to such date,
Lender shall have received all of the following, in form and substance
satisfactory to Lender: (a) all of the Conditions Precedent set forth in
Section 8 of the Cape Town Rider, (b) a Pay Proceeds Letter, the Tranche 3 Note
and the Certificate of Acceptance for the refurbishments and upgrades to the
Aircraft all duly executed by Customer, and (c) copies of all vendor work orders
and invoices for the refurbishment and upgrades and, if customer has previously
paid such invoices, evidence of such payment,

 

4.        Affirmation. Customer hereby (a) affirms and ratifies its obligations
under the Security Agreement and the other Loan Documents, and (b) agrees that
the Security Agreement and the other Loan Documents are in full force and
effect, except as otherwise amended hereby.

 

2

--------------------------------------------------------------------------------


 

5.        Representations. Customer hereby (a) restates all of its
representations, warranties and agreements set forth in Section 3 of the
Security Agreement, (b) confirms that after giving effect to the transactions
contemplated herein and the amendments made hereby, the representations and
warranties, taking into account such transactions and amendments, are accurate
for all purposes as of the date hereof, and without limiting the foregoing, and
(c) represents, warrants and covenants to Lender that (i) this Amendment is
enforceable against Customer in accordance with its terms; (ii) Customer’s
execution and delivery of this Amendment and any other documents, agreements and
instruments executed or delivered in connection herewith have been, or will be,
duly authorized on its part; and (iii) that no Default or Event of Default
presently exists.

 

6.        Miscellaneous.

 

(a)             This Amendment, together with the Security Agreement and the
other Loan Documents, constitute the entire agreement between the parties
hereto, and supersede all prior or contemporaneous agreements, communications
and understandings, both written or oral with respect to the subject matter of
this Amendment. This Amendment may be executed in any number of counterparts and
by the parties hereto in separate counterparts.

 

(b)           No modification of any of the provisions of this Amendment shall
be effective until and unless it is in writing and signed by the parties.

 

(c)           All of the terms and conditions of this Amendment shall survive
the execution and delivery of this Amendment. This Amendment may be executed in
any number of counterparts, all of which when taken together shall constitute
but a single instrument. The headings in this Amendment are for convenience only
and shall not limit or otherwise affect any of the terms hereof.

 

(d)           In the event that any provision of this Amendment is for any
reason held to be invalid, illegal or unenforceable, in whole or in part or in
any respect, then such provision only shall be deemed null and void and shall
not affect any other provision hereof, and the remaining provisions shall remain
operative and in full force and effect.

 

(e)           This Amendment shall in all respects be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
its principles of conflicts of law or choice of law (except Title 14,
Section 5-1401 of the New York General Obligations Law) and shall be binding
upon and inure to the benefit of Lender and Customer and their respective
successors and assigns.

 

(f)            Customer shall pay all actual and reasonable fees, costs and
expenses incurred by Lender in connection with this Amendment, whether or not
the transactions contemplated hereby are consummated, including, without
limitation, FAA and International Registry title and lien searches, reports,
filing and recording fees. Customer also agrees to pay all fees and expenses of
Lender’s counsel, FAA Counsel and all other third parties who are engaged by
Lender to enforce Lender’s rights and/or remedies hereunder, to update any FAA,
International Registry or UCC title and/or lien reports and/or to review, file
and record any and all documents and instruments as required by Lender, the FAA
or the International Registry during and after the Term of the Security
Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment by their respective
duly authorized representatives as of the date and year first above written.

 

BANC OF AMERICA LEASING & CAPITAL,

WILLIS LEASE FINANCE CORPORATION:

LLC (as successor by merger with Fleet

 

Capital Corporation)

 

 

By:

/s/ Rhonda Maggiacomo

 

By:

/s/ Bradley S. Forsyth

Name:

Rhonda Maggiacomo

Name:

Bradley S. Forsyth

Title:

Sr Vice President

Title:

Senior Vice President, Chief

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

ANNEX B TO AMENDMENT NO. 3

 

REVISED ANNEX B

 

LOAN AMOUNT AND CUSTOMER INFORMATION

 

Customer’s Chief Executive Offices

 

And Principal Place of Business:

773 SAN MARIN DRIVE, SUITE 2215 NOVATO, CA 94998

 

 

Customer’s form of Organization:

Corporation

 

 

State of Organization:

Delaware

 

 

Additional State(s) in which Customer is qualified:

California

 

 

State issued Organizational Identification Number:

*

 

 

Federal Taxpayer ID Number:

*

 

 

FAA Counsel:

Daugherty Fowler Peregrin Naught and Jenson

 

 

Principal Amount of the Tranche 1 Loan Dated October 29, 2004:

*

 

 

Principal Amount of the Tranche 2 Loan Dated February 15, 2005:

*

 

 

Principal Amount of the Tranche 3 Loan Dated August 30, 2008:

*

 

 

 

*INTENTIONALLY OMITTED
FROM FAA FILING COUNTERPART
AS CONTAINING CONFIDENTIAL,
PROPRIETARY INFORMATION

 

--------------------------------------------------------------------------------


 

ANNEX B TO AMENDMENT NO. 3

 

Cape Town Convention Rider (“Rider”) to Loan and Aircraft Security Agreement
(s/n 3004) dated as of October 29, 2004, as amended (the “Security Agreement”)
by and between BANC OF AMERICA LEASING & CAPITAL, LLC, a Delaware limited
liability company (as successor by merger with Fleet Capital Corporation)
(“Lender”) and Willis Lease Finance Corporation, a Delaware corporation
(“Borrower”).

 

All capitalized terms not defined in this Rider are defined in the Security
Agreement. The terms and conditions of this Rider shall supplement and be a part
of the Security Agreement.

 

This Rider will bring the Security Agreement In compliance with the provisions
of the Cape Town Convention (as defined below).

 

1.        Borrower hereby represents and warrants the following:

 

a.          Borrower is ‘situated’ in a country that has ratified or acceded to
the Cape Town Convention within the meaning of Article 4 of the Convention.

 

b.         The Security Agreement does not require approval of, or notice to,
any governmental body, authority, or agency in connection with either the
execution, delivery or performance by Borrower of the Security Agreement, or the
validity or enforceability of the Security Agreement, except for recordation of
this Agreement with the FAA, the filing of UCC financing statements in the
appropriate recording offices, and the filing of the appropriate documentation
to register Lender’s International Interest In the Aircraft with the
International Registry which shall have been duly effected as of the hereof.

 

c.          Borrower has good and marketable title to the free an clear of all
Liens except the security interest created by the Security Agreement in favor of
Lender and the International Interest created by the sale of the aircraft to
Borrower; and all filings, recordings or other actions necessary or desirable in
order to establish, perfect and give first priority to such security interest
(including, the filing of this Agreement with the FAA, any filings with the
International Registry pursuant to the Cape Town Convention) have been duly
effected.

 

d.         There are no International Interests registered with the
International Registry with respect to the Aircraft or the Security Agreement,
and Borrower will not permit any International Interests to be filed with the
International Registry except (1) with respect to Lender’s interest in the
Aircraft or (2) as otherwise consented to in writing by Lender;

 

e.          Borrower is a Transacting User Entity, has appointed an
Administrator and has designated a Professional User Entity. Borrower has paid
all required fees and taken all actions necessary to enable Lender to register
any International Interest with the International Registry;

 

f.          Borrower has the power to grant any security interests described in
the Security Agreement, each within the meaning of Article 7(b) of the
Convention;

 

g.           Each of the Engines has at least 1,750 pounds of thrust or its
equivalent;

 

h.         The Airframe is type certified by the FAA to transport at least eight
people (including crew) or goods in excess of 2,750 kilograms; and

 

2.        Borrower agrees to promptly execute and deliver to Lender such
International Registry filings and other documents, and take such further
action, as Lender may from time to time reasonably request in order to further
carry out the intent and purpose of this Rider and to establish and protect the
rights, interests and remedies created, or intended to be created, in favor of
Lender. Borrower further agrees not to discharge or allow to be discharged any
International

 

6

--------------------------------------------------------------------------------


 

Interest created in favor of Lender without Lender’s prior written consent and
to promptly cause any non-consensual lien that is filed on the International
Registry to be discharged.

 

3.        In addition to the security interests granted in the Security
Agreement, Borrower further grants Lender a first priority security interest in
and lien on, and collaterally assigns to Lender, all of Borrower’s right, title
and interest in, to and under any and all Associated Rights.

 

4.        Borrower hereby consents to the registration of any International
Interest arising in connection with the Security Agreement in favor of Lender
and hereby authorizes its Professional User Entity to consent to the
registration (including all Final Consents thereto) of any International
Interest with the International Registry upon request therefore by Lender. At
closing, Borrower hereby agrees to authorize its Professional User Entity to
consent to the registration(s) of any International Interest(s).

 

5.       In addition to all other rights and remedies granted to it in the
Security Agreement, Lender may exercise all rights and remedies of a creditor
under the Cape Town Convention, which may be used successively and cumulatively
and in addition to any other right or remedy referred to in the Security
Agreement or otherwise available to Lender at law or in equity.

 

6.       Borrower shall pay to Lender upon demand all fees, costs and expenses
incurred by or on behalf of Lender at any time in connection with the Cape Town
Convention and the International Registry.

 

7.       Notwithstanding anything to the contrary contained in the Security
Agreement, the parties may bring a judicial proceeding in the Republic of
Ireland against the registrar of the International Registry solely and to the
extent such proceeding seeks an order or judgment against the International
Registry.

 

8.           Conditions Precedent and Subsequent to Closing. On or prior to the
date hereof, Borrower shall deliver the following to Lender and/or Lender’s
Escrow Agent, all in form and substance satisfactory to Lender and Lender’s
Escrow Agent: (a) evidence that Borrower is a Transacting User Entity and has
designated a Professional User Entity, which shall be Lender’s Escrow Agent;
(b) fully completed and authorized discharges of any International Interests
(including Final Consents thereto); (c) duly completed AC Form 8050-135 FAA
Entry Point Filing Forms International Registry with respect to the Security
Agreement; (d) a Priority Search Certificate from the International Registry
addressed to Lender indicating that the Aircraft is fee and clear of
Encumbrances, and, on the date hereof, confirmation from Lender’s Escrow Agent
that a Priority Search Certificate from the International Registry indicates
that the Aircraft is free and clear of Liens; (e) at closing, Lender and
Lender’s Escrow Agent shall receive confirmation by Borrower’s Professional User
Entity that each such party has consented to the registration of all
International Interests (including all required Final Consents); and (f) such
other documents as are necessary, in the opinion of Lender’s Escrow Agent or
Lender, to register Lender’s International Interest in the Aircraft, along with
any Associated Rights thereto pursuant to the Cape Town Convention, free and
clear of Encumbrances. Immediately after closing, but on the date hereof, Lender
shall receive a Priority Search Certificate from the International Registry
addressed to Lender evidencing that its International Interest in the Aircraft
and any Associated Rights has been duly registered therein and is searchable.
Within five (5) business days after the date hereof, Lender shall receive an
opinion of Lender’s Escrow Agent satisfactory to Lender that title to the
Airframe is vested in Borrower, that Lender has a valid and perfected security
interest in the Aircraft, that Lender has a duly registered and searchable
International Interest in the Aircraft, and that the Aircraft (including the
Airframe and Engines) is free and clear of all other Encumbrances of

 

7

--------------------------------------------------------------------------------


 

record.

 

9.   For purposes of this Rider, the following terms shall have the following
meanings:

 

Administrator shall have the meaning ascribed thereto In the International
Registry

 

Regulations.

 

Aircraft Protocol shall mean the official English language text of the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on 16 November 2001 at a diplomatic
conference held in Cape Town, as the same may be amended or modified from time
to time.

 

Associated Rights shall have the meaning ascribed thereto in the Cape Town
Convention, including all rights to payment or other performance by Borrower
under the Security Agreement, the Note or Related Documents which are secured by
or associated with the Collateral.

 

Cape Town Convention shall mean, collectively, the Aircraft Protocol, the
Convention, the International Registry Procedures and the International Registry
Regulations.

 

Convention shall mean the official English language text of the Convention on
International Interests in Mobile Equipment, adopted on 16 November 2001 at a
diplomatic conference held in Cape Town, South Africa, as the same may be
amended or modified from time to time.

 

Final Consent shall have the meaning ascribed thereto in the International
Registry Procedures.

 

International Interest shall have the meaning ascribed thereto in the Cape Town
Convention.

 

International Registry shall mean the International Registry of Mobile Assets
located in Dublin, Ireland and established pursuant to the Cape Town Convention,
along with any successor registry thereto.

 

International Registry Procedures shall mean the official English language text
of the procedures for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

 

International Registry Regulations shall mean the official English language text
of the regulations for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

 

Lender’s Escrow Agent shall mean FAA Counsel as designated on Amended Annex B
(Annex A to Amendment No. 3).

 

Priority Search Certificate shall have the meaning ascribed thereto in the
International Registry Procedures.

 

Professional User Entity shall have the meaning ascribed thereto in the
International Registry Regulations.

 

8

--------------------------------------------------------------------------------


 

Transacting User Entity shall have the meaning ascribed thereto in the
International Registry Regulations.

 

9.             Miscellaneous. This Rider, together with the Security Agreement,
the Notes and Loan Documents, constitute the entire agreement between the
parties hereto, and supersede all prior or contemporaneous agreements,
communications and understandings, both written or oral with respect to the
subject matter of this Rider.

 

SIGNATURE ON THE NEXT PAGE

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Rider to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

 

BANC OF AMERICA LEASING & CAPITAL,

WILLIS LEASE FINANCE CORPORATION:

LLC (as successor by merger with Fleet

 

Capital Corporation)

 

 

 

 

 

By:

/s/ Rhonda Maggiacomo

 

By:

/s/ Bradley S. Forsyth

Name:

Rhonda Maggiacomo

Name:

Bradley S. Forsyth

Title:

Sr Vice President

Title:

Senior Vice President,

 

 

Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

CERTIFICATE OF ACCEPTANCE

 

In accordance with Amendment No. 3 dated as of August 28, 2008 (the “Amendment”)
to Loan and Aircraft Security Agreement (S/N 3004) dated as of October 29, 2004
(the “Security Agreement”; the Amendment and Security Agreement are collectively
referred to as the “Agreement”), between the undersigned Customer and BANC OF
AMERICA LEASING & CAPITAL, LLC, a Delaware limited liability company (as
successor by merger with Fleet Capital Corporation) (“Lender”), Customer hereby
represents and warrants to Lender that on the date hereof:

 

(1)                             The representations and warranties of Customer
set forth in the Agreement and all Loan Documents delivered in connection
therewith were true and correct in all respects when made and are true and
correct as of the date hereof, with the same force and effect as if the same had
been made on this date.

 

(2)                             Customer has satisfied or complied with all
conditions precedent and requirements as set forth in the Agreement which are
required to be or to have been satisfied or complied with on or prior to the
date thereof.

 

(3)                             No Default or Event of Default under the
Agreement has occurred and is continuing on the date hereof.

 

(4)                             Customer has obtained, and there are in full
force and effect, such insurance policies with respect to the Aircraft, as such
term is defined in the Agreement, as are required to be obtained under the terms
of the Agreement.

 

(5)                             Customer has furnished no other equipment for
the Aircraft (other than any equipment of which Customer has expressly informed
Lender), and all of the avionics and equipment set forth on Schedule A hereto
are on board the Aircraft (the “Upgrades”) and are in proper working condition;
and

 

(6)                             the Upgrades (i) have been delivered to
Customer, are in Customer’s possession and are, as of the Tranche 3 Closing
Date, unconditionally, irrevocably and fully accepted by Customer, (ii) have
been inspected by Customer to Its complete satisfaction and, without limiting
the foregoing, (A) have been found to be airworthy and otherwise in good working
order, repair and condition and fully equipped to operate as required under
Applicable Standards for its purpose, and (B) are in conformity with the
requirements of the related purchase agreements and the Applicable Standards;
(iii) are currently certified under existing Federal Aviation Administration
rules and regulations and is completely airworthy in all respects.

 

(7)                             The Aircraft is and will remain primarily
hangered at the location set forth herein;

 

All capitalized terms used herein that are not otherwise defined herein shall
have the meaning given to such terms in this Agreement.

 

PRIMARY HANGER LOCATION:

Business Jet Center

 

9351 Earhart Road

 

Oakland, CA 94621

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Customer has caused this Certificate of Acceptance to be
executed by its duly authorized officer as August 28, 2008.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

By:

/s/ Bradley S. Forsyth

 

Name:

Bradley S. Forsyth

 

Title:

Senior Vice President

 

 

Chief Financial Officer

 

10

--------------------------------------------------------------------------------